349 S.E.2d 873 (1986)
John Finton STEVENS
v.
Stephen H. NIMOCKS and John Taylor, Individually, and d/b/a Nimocks and Taylor, and Nimocks and Taylor, a partnership.
No. 590P86.
Supreme Court of North Carolina.
November 4, 1986.
John H. Bisbee, Macomb, 111., and Barry Nakell, Chapel Hill, for plaintiff.
Boyce, Mitchell, Burns & Smith, Raleigh, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*874 "Denied by order of the Court in conference, this the 4th day of November 1986."